J. S10043/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                     v.                    :
                                           :
EDUARD CRUCETA-FERREIRA,                   :         No. 1423 MDA 2019
                                           :
                          Appellant        :


         Appeal from the Judgment of Sentence Entered July 19, 2019,
                 in the Court of Common Pleas of Berks County
              Criminal Division at No. CP-06-CR-0002812-2018


BEFORE: PANELLA, P.J., KUNSELMAN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED NOVEMBER 09, 2020

        Eduard Cruceta-Ferreira appeals from the judgment of sentence entered

July 19, 2019 by the Court of Common Pleas of Berks County following his

conviction of one count each of firearms not to be carried without a license

and careless driving.1      The trial court sentenced appellant to a term of

182-364 days’ incarceration, followed by 5 years’ probation.        After careful

review, we affirm.

        The trial court provided the following factual and procedural history:

              On June 13, 2018, Joshua Krick was cut off by a car
              at a construction merge point almost causing him to
              hit a median. When he honked at the vehicle and
              threw his hands in the air, it “brake checked” him
              several times during the traverse of the one lane
              construction zone. At some point, the two vehicles
              ended up side by side. Mr. Krick testified that the

1   18 Pa.C.S.A. § 6106(a)(1) and 75 Pa.C.S.A. § 3714(a), respectively.
J. S10043/20


            driver of the other vehicle, [appellant], pulled a pistol
            out of the middle console, waved it in the air and
            laughed at him. Mr. Krick called 911. When Mr. Krick
            saw a police car stopped waiting to make a turn from
            the opposite direction, he approached the police car in
            a panic. He indicated that the operator of a black
            vehicle with plastic over the rear window had pulled a
            gun on him. He pointed to a vehicle about four cars
            further north on [State Route] 61.                Officer
            Alan Shinkus of the Northern Berks Regional Police
            Department pursued the vehicle which stopped in the
            parking lot of a local business, Century Cabinetry.
            [Appellant’s] girlfriend, Frances Feliciano, was
            employed at Century Cabinetry. Ms. Feliciano was
            asked by police if she kept a gun in the car. She
            answered yes and told police that her weapon was in
            the center console. When the console was opened,
            the pistol was not there. It was in the back seat of
            the car partially concealed in a black plastic binder on
            the floor behind the passenger seat. [Appellant]
            admitted to Ms. Feliciano that he threw the gun in the
            back seat because he was nervous. Officer Shinkus
            testified that the gun was loaded when it was
            recovered. Ms. Feliciano testified that she had put the
            gun in [appellant’s] car the evening before to remove
            it from her home during a party when she thought her
            son may have been playing with it. [Appellant] was
            in the kitchen preparing food when she told him she
            put the gun in the car. At the time of the incident,
            [appellant] was 19 years old.         A records check
            indicated he did not have a license for a concealed
            weapon.

Trial court opinion, 11/4/19 at 2-3.

            On July 12, 2019, after a jury trial, [appellant] was
            found guilty of firearms not to be carried without a
            license. There was a hung jury as to one count of
            terroristic threats and not guilty verdicts as to
            harassment and disorderly conduct. Sentencing was
            scheduled for July 19, 2019. [Appellant had] a prior
            record score of zero. The offense gravity score [was]
            9    and    the   standard   guideline   range    was
            12-24 months. A sentence of 182 days to 364 days


                                       -2-
J. S10043/20


            followed by five years of probation was imposed. This
            was a mitigated range sentence. [Appellant] was also
            convicted of careless driving. No fine was imposed
            but [appellant] was ordered to pay the costs. On
            July 25, 2019, a post[-]sentence motion was filed
            arguing the lack of sufficiency of the evidence and that
            the verdict was against the weight of the evidence.
            The post[-]sentence motion was denied without a
            hearing on July 31, 2019. [A] notice of appeal was
            filed on August 26, 2019. On August 29, 2019, the
            [trial] court ordered that a concise statement of
            matters to be complained upon appeal be filed. The
            timely 1925(b) statement was filed on September 19,
            2019.

Id. at 1 (citations and extraneous capitalization omitted). The trial court filed

an opinion pursuant to Pa.R.A.P. 1925(a) on November 4, 2019.

      Appellant raises the following issues for our review:

            [I.]   Whether the evidence was sufficient to establish
                   all elements of firearms not to be carried
                   without a license[?]

            [II.] Whether the verdict convicting appellant of
                  firearms not to be carried without a license was
                  against the weight of the evidence[?]

            [III.] Whether the Felony 3 grading of firearms not to
                   be carried without a license was proper[?]

            [IV.] Whether the trial court erred in determining that
                  potential   character    witnesses    could    be
                  questioned regarding their knowledge of
                  appellant’s pending simple assault charges[?]

            [V.]   Whether the trial court erred in failing to instruct
                   the jury that the mens rea element of firearms
                   not to be carried without a license applies to the
                   possession of a firearm inside a vehicle.




                                       -3-
J. S10043/20

Appellant’s brief at 11-12 (extraneous capitalization and footnote omitted).2

      In his first issue on appeal, appellant contends that the Commonwealth

failed to establish that appellant knowingly, intelligently, or recklessly carried

a firearm without a license in his vehicle. (Appellant’s brief at 23.)

            In reviewing a challenge to the sufficiency of the
            evidence, our standard of review is as follows:

                  As a general matter, our standard of
                  review of sufficiency claims requires that
                  we evaluate the record in the light most
                  favorable to the verdict winner giving the
                  prosecution the benefit of all reasonable
                  inferences to be drawn from the evidence.
                  Evidence will be deemed sufficient to
                  support the verdict when it establishes
                  each material element of the crime
                  charged and the commission thereof by
                  the accused, beyond a reasonable doubt.
                  Nevertheless, the Commonwealth need
                  not establish guilt to a mathematical
                  certainty.      Any doubt about the
                  defendant’s guilt is to be resolved by the
                  fact finder unless the evidence is so weak
                  and inconclusive that, as a matter of law,
                  no probability of fact can be drawn from
                  the combined circumstances.

                  The Commonwealth may sustain its
                  burden by means of wholly circumstantial
                  evidence. Accordingly, [t]he fact that the
                  evidence establishing a defendant’s
                  participation in a crime is circumstantial
                  does not preclude a conviction where the
                  evidence coupled with the reasonable
                  inferences drawn therefrom overcomes
                  the     presumption      of     innocence.

2 In his brief, appellant concedes that the trial court’s instructions to the jury
were proper, thereby abandoning his fifth issue on appeal. (Appellant’s brief
at 12 n.1.)


                                      -4-
J. S10043/20


                  Significantly, we may not substitute our
                  judgment for that of the fact finder; thus,
                  so long as the evidence adduced,
                  accepted in the light most favorable to the
                  Commonwealth,         demonstrates      the
                  respective elements of a defendant’s
                  crimes beyond a reasonable doubt, the
                  appellant’s convictions will be upheld.

            Commonwealth v. Franklin, 69 A.3d 719, 722-723
            (Pa.Super. 2013) (internal quotations and citations
            omitted). Importantly, “the jury, which passes upon
            the weight and credibility of each witness’s testimony,
            is free to believe all, part, or none of the evidence.”
            Commonwealth v. Ramtahal, [], 33 A.3d 602, 607
            ([Pa.] 2011).

Commonwealth v. Sebolka, 205 A.3d 329, 336-337 (Pa.Super. 2019).

      In the instant appeal, appellant challenges his conviction of firearms not

to be carried without a license, which the Crimes Code defines as:

            (a)   Offense defined.--

                  (1)    Except as provided in paragraph
                         (2), any person who carries a
                         firearm in any vehicle or any
                         person who carries a firearm
                         concealed on or about his person,
                         except in his place of abode or fixed
                         place of business, without a valid
                         and lawfully issued license under
                         this chapter commits a felony of
                         the third degree.

18 Pa.C.S.A. § 6106(a)(1).

      In his brief, appellant argues that, “he never noticed the firearm in the

vehicle until the interaction with [Mr. Krick].” (Appellant’s brief at 25.) Put

another way, appellant maintains that he was not aware there was a firearm



                                     -5-
J. S10043/20

in his vehicle, therefore, he did not possess the requisite intent. (Id. at 26.)

As noted by the trial court, the Commonwealth presented evidence to the

contrary. (See trial court opinion, 11/4/19 at unnumbered pages 4-5.)

      Indeed, appellant’s then-girlfriend, Frances Feliciano, testified that she

told appellant that she had put her firearm in the center console of appellant’s

car on June 12, 2018. (Notes of testimony, 7/11/19 at 42.) Ms. Feliciano also

testified that after the incident, appellant told her that after he was pulled over

by the police, appellant put the firearm in the driver’s manual and then put

the firearm on the back seat. (Id. at 41.)

      Additionally, the Commonwealth introduced testimony from Mr. Krick.

Mr. Krick testified that after an interaction with appellant in traffic, Mr. Krick’s

vehicle was adjacent to appellant’s at a red light, at which point Mr. Krick

nonverbally expressed frustration with appellant due to what Mr. Krick

described as appellant’s erratic driving.      (Id. at 11-12.)     Mr. Krick then

testified that appellant “proceeded to reach in his middle console and pull out

a semiautomatic pistol.”     (Id. at 12.)     Appellant then waved his gun at

Mr. Krick. (Id. at 13.)

      When reviewing this evidence in the light most favorable to the

Commonwealth, as verdict winner, we find that the Commonwealth sufficiently

proved beyond a reasonable doubt that appellant either knowingly,

intelligently, or recklessly carried a firearm without a license in his vehicle.

Accordingly, appellant’s first issue is without merit.



                                       -6-
J. S10043/20

      In his second issue, appellant alleges that his conviction of firearms not

to be carried without a license was against the weight of the evidence, and

that the trial court abused its discretion when it failed to overturn the jury’s

verdict. (Appellant’s brief at 26.)

            An appellate court’s standard of review when
            presented with a weight of the evidence claim is
            distinct from the standard of review applied by the
            trial court:

                  Appellate review of a weight claim is a
                  review of the exercise of discretion, not of
                  the underlying question of whether the
                  verdict is against the weight of the
                  evidence. Because the trial judge has had
                  the opportunity to hear and see the
                  evidence presented, an appellate court
                  will give the gravest consideration to the
                  findings and reasons advanced by the trial
                  judge when reviewing a trial court’s
                  determination that the verdict is against
                  the weight of the evidence. One of the
                  least assailable reasons for granting or
                  denying a new trial is the lower court’s
                  conviction that the verdict was or was not
                  against the weight of the evidence and
                  that a new trial should be granted in the
                  interest of justice.

            This does not mean that the exercise of discretion by
            the trial court in granting or denying a motion for a
            new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court’s discretion, we have explained:

                  The term “discretion” imports the exercise
                  of judgment, wisdom and skill so as to
                  reach a dispassionate conclusion within
                  the framework of the law, and is not
                  exercised for the purpose of giving effect
                  to the will of the judge. Discretion must


                                      -7-
J. S10043/20


                  be exercised on the foundation of reason,
                  as opposed to prejudice, personal
                  motivations, caprice or arbitrary actions.
                  Discretion is abused where the course
                  pursued represents not merely an error of
                  judgment, but where the judgment is
                  manifestly unreasonable or where the law
                  is not applied or where the record shows
                  that the action is a result of partiality,
                  prejudice, bias or ill-will.

            Commonwealth v. Clay, [], 64 A.3d 1049, 1055
            ([Pa.] 2013) (internal citations omitted).

Commonwealth v. McClelland, 204 A.3d 436, 447 (Pa.Super. 2019),

appeal denied, 217 A.3d 214 (Pa. 2019).         Further, it is axiomatic in this

Commonwealth that credibility determinations are in the sole purview of the

jury, who is free to believe all, none, or some of the evidence presented.

Commonwealth v. Cramer, 195 A.3d 594, 600 (Pa.Super. 2018), citing

Commownealth v. Talbert, 129 A.3d 536, 545 (Pa.Super. 2015), appeal

denied, 138 A.3d 4 (Pa. 2016).         “Resolving contradictory testimony and

questions of credibility are matters for the factfinder.”         Id., quoting

Commonwealth v. Hopkins, 747 A.2d 910, 917 (Pa.Super. 2000).

      Here, appellant raises the argument that his “testimony was credible

when he stated that he did not realize that the gun was there prior to

[Mr. Krick’s] interaction with him.”   (Appellant’s brief at 27-28.)   As noted

above, credibility determinations are in the sole purview of the jury, and we

cannot substitute our own credibility determinations for that of the jury. See

Commonwealth v. Fortson, 165 A.3d 10, 16 (Pa.Super. 2017), appeal



                                       -8-
J. S10043/20

denied, 174 A.3d 558 (Pa. 2017), citing Commonwealth v. Johnson, 668

A.2d 97, 101 (Pa. 1995) (citation omitted).

      Appellant also argues that because the jury did not convict him of

terroristic threats and disorderly conduct, “it can be inferred that the jury

believed that [a]ppellant did pick the gun up, but it does not show beyond a

reasonable doubt that he knew that the firearm was there prior to that

moment, which was the assertion made by [Mr. Krick].” (Appellant’s brief at

28.) Put another way, appellant’s weight of the argument relies upon the fact

that the jury reached an inconsistent verdict.

      Our supreme court has held the following relating to inconsistent

verdicts:

            While recognizing that the jury’s verdict appears to be
            inconsistent, we refuse to inquire into or to speculate
            upon the nature of the jury’s deliberations or the
            rationale behind the jury’s decision. Whether the
            jury’s verdict was the result of mistake, compromise,
            lenity, or any other factor is not a question for this
            Court to review.          See [Commonwealth v.
            Campbell, 651 A.2d 1096, 1100-1101 (Pa. 1994)
            (discussing United States v. Powell, 469 U.S. 57
            (1984)]. We reaffirm that an acquittal cannot be
            interpreted as a specific finding in relation to some of
            the evidence, and that even where two verdicts are
            logically inconsistent, such inconsistency alone cannot
            be grounds for a new trial or for reversal.
            Furthermore, the “special weight” afforded the fact of
            an acquittal plays no role in the analysis of
            inconsistent verdicts, because, by definition, one of
            the verdicts will always be an acquittal.

Commonwealth v. Miller, 35 A.3d 1206, 1213 (Pa. 2012).




                                     -9-
J. S10043/20

      Accordingly, appellant is not entitled to relief for his weight of the

evidence claim.

      Next, appellant avers that his firearms not to be carried without a license

conviction was improperly graded as a third-degree felony because the

sentencing court, and not the jury, “determined that this grading was

appropriate based upon the testimony at trial.”       (Appellant’s brief at 30.)

Appellant further argues that while testimony was offered that appellant was

only 19 years of age at the time of the incident at issue, “the jury was not

instructed to make a finding that [a]ppellant was ineligible to obtain a license

to carry a firearm.” (Id. at 30-31.) Appellant ultimately concludes that he

“was subjected to a higher sentence based upon a finding of ineligibility, this

is a fact that must go before the jury to determine.” (Id. at 31, citing Alleyne

v. United States, 570 U.S. 99 (2013).)

                  In [Commonwelath v. Bavusa, 832
                  A.2d 1042 (Pa. 2003)], our Supreme
                  Court held that the existence of mitigating
                  factors permitting a lesser grade of an
                  offense does not impose upon the
                  Commonwealth an additional evidentiary
                  burden of negating that mitigating factor
                  to obtain a conviction of the more severe
                  grade of the same offense.

            [Commonwealth v. Norley, 55 A.3d 26, 530
            (Pa.Super. 2012)] (citing Bavusa, 832 A.2d at 1052).

            In Bavusa, the statute at issue was 18 Pa.C.S.A.
            § 6106(a) (carrying a concealed firearm without a
            license). Under Section 6106(a)(1) generally, a
            person who carries a concealed firearm without a valid
            license commits a felony of the third degree.


                                     - 10 -
J. S10043/20


            However, that same subsection notes an exception for
            a person otherwise eligible to possess a license if that
            person has not committed any other criminal
            violation.    In that case, the person commits a
            misdemeanor of the first degree rather than a felony
            of the third degree. See 18 Pa.C.S.A. § 6106(a)(2).
            The Supreme Court ruled that “the availability in
            subsection (2) of a downgrade from third degree
            felony to first degree misdemeanor if certain ‘personal
            status factors’ exist (license eligibility and never
            having committed any other crime) does not create
            new elements of the crime in question (carrying a
            concealed firearm).” Norley, 55 A.3d at 530 (citing
            Bavusa, 832 A.2d at 1055). To be convicted of the
            crime, the Commonwealth must show that the
            individual carried an unlicensed concealed firearm.
            “The ‘personal status factors’ are not elements of the
            crime, but are instead grading factors.” Id.

Commonwealth v. Hodges, 193 A.3d 428, 433-434 (Pa.Super. 2018),

appeal denied, 202 A.3d 40 (Pa. 2019).

      Here, as noted by the trial court—and as conceded by appellant—

appellant was 19 years of age at the time of the incident in question.

Accordingly, he was ineligible to lawfully obtain a license to carry a concealed

firearm.   See 18 Pa.C.S.A. § 6109(b) (stating that an individual must be

21 years of age or older to apply for a license to carry a concealed firearm).

We, therefore, discern no error on the part of the trial court when it graded

appellant’s firearms not to be carried without a license conviction as a

third-degree felony. Appellant’s third issue is without merit.

      In his fourth issue, appellant contends that the trial court erred when it

determined that appellant’s potential character witnesses could be questioned




                                     - 11 -
J. S10043/20

regarding their knowledge of appellant’s pending simple assault charges. (Id.

at 31.)

      The Pennsylvania Rules of Evidence permit a criminal defendant to

introduce evidence of his or her character or a pertinent character trait, so

long as that evidence is not used to “prove that on a particular occasion the

person acted in accordance with the character or trait.” Pa.R.E. 404(a)(1).

Such evidence may be proven by testimony about the person’s reputation.

Pa.R.E. 405(a). As this court further explained:

           In a criminal case, the defendant may offer character
           witnesses to testify as to that defendant’s reputation
           in the community regarding a relevant character trait.
           See Pa.R.E. 404(a)(1); 405(a).        Of course, the
           Commonwealth may attempt to impeach those
           witnesses. Commonwealth v. Hoover, 16 A.3d
           1148,      1149       (Pa.Super.     2011)      (citing
           Commonwealth v. Morgan, [] 739 A.2d 1033, 1035
           ([Pa.] 1999)). “For example, when cross-examining
           character witnesses offered by the accused, the
           Commonwealth may test the witnesses’ knowledge
           about specific instances of conduct of the accused
           where those instances are probative of the traits in
           question.” Hoover, 16 A.3d at 1149-1150 (citing
           Pa.R.E. 405(a)). However, the Commonwealth’s right
           to cross-examine character witnesses is not
           unlimited:     the Commonwealth may not cross-
           examine a character witness about a defendant’s
           uncharged criminal allegations, Morgan, 739 A.2d at
           1035-1036, or a defendant’s arrests that did not lead
           to convictions. Commonwealth v. Scott, [] 436
           A.2d 607, 611-612 ([Pa. 1981).

Commonwealth v. Kuder, 62 A.3d 1038, 1057-1058 (Pa.Super. 2013),

appeal denied, 114 A.3d 416 (Pa. 2015); see also Pa.R.E. 405(a)(2) (“In a

criminal case, on cross-examination of a character witness, inquiry into


                                   - 12 -
J. S10043/20

allegations of other criminal conduct by the defendant, not resulting in

conviction, is not permissible.”).

      Here, the record reflects that appellant intended to introduce character

evidence   pertaining    to   appellant’s   reputation   in   the   community   for

nonviolence, law-abidingness, peacefulness, and honesty.                (Notes of

testimony, 7/11/19 at 84.) Appellant raised an oral motion in limine in which

he sought to preclude the Commonwealth from inquiring as to pending

criminal charges3 during its cross-examination of appellant’s character

witnesses. (Id. at 6.) The Commonwealth argued that “those allegations

absolutely are something that it would be within [its] right to question a

witness who’s stating that he has a reputation for non-violence and

law-abidingness about.”       (Id. at 85.)     The trial court agreed with the

Commonwealth, stating that, “While I agree it may be less probative, I believe

if it’s character testimony and, therefore, reputation in the community, some

limited questions could be asked as to whether there is an awareness of any

other allegations.”     (Id. at 85-86.)     During his case-in-chief, appellant’s

counsel noted that he had elected not to call any character witnesses as the

result of the trial court’s ruling on his motion in limine, stating as follows:

            Your Honor, we had intended to call some character
            witnesses and that had been our intention at the
            outset of this being listed for trial, but I just wanted

3 Appellant was charged with simple assault as a result of an alleged domestic
incident. (Id. at 84-85.) At the time of trial in the instant matter, appellant
averred that he had not yet had a preliminary hearing on the simple assault
charge. (Id. at 85; see also Commonwealth’s brief at 15.)


                                      - 13 -
J. S10043/20


              to put it on the record in view of Your Honor’s rulings
              because of the new pending charges and the
              intricacies of interpreting from the Spanish language
              and the danger of opening the door was too great, so
              I decided not to call them. And I explained that to
              [appellant,] and he understands that and that’s why
              we’re not calling those witnesses, but they were here
              and we had planned on doing so.

Id. at 105.

      Based on our review of the record and the relevant rules and case law,

we find that the trial court abused its discretion when it denied appellant’s

motion in limine seeking to preclude the Commonwealth from raising criminal

allegations that had not resulted in a conviction during cross-examination.

Indeed, the plain language of Pa.R.E. 405(a)(2) explicitly states that, “inquiry

into allegations of other criminal conduct by the defendant, not resulting in

conviction, is not permissible.” Id.; see also Kuder, 62 A.3d at 1057-1058.

      Our inquiry, however, cannot end here.        Indeed, the Commonwealth

maintains that any error on the part of the trial court relating to this issue was

harmless. (See Commonwealth’s brief at 16-17.) Our supreme court has

defined harmless error as follows:

              The doctrine of harmless error is a technique of
              appellate review designed to advance judicial
              economy by obviating the necessity for a retrial where
              the appellate court is convinced that a trial error was
              harmless beyond a reasonable doubt. Its purpose is
              premised on the well-settled proposition that a
              defendant is entitled to a fair trial but not a perfect
              one.




                                      - 14 -
J. S10043/20

Commonwealth v. Allshouse, 36 A.3d 163, 182 (Pa. 2012), cert. denied

sub nom. Allshouse v. Pennsylvania, 569 U.S. 972 (2013), quoting

Commonwealth v. Thornton, 431 A.2d 248, 251 (Pa. 1981) (quotation

marks and brackets omitted).

      As noted by the trial court,

            [T]he presentation of a peaceful character or law
            abidingness is not relevant to the issue of intentional
            possession of a weapon in the car which [is] at issue
            for the sole count on which [appellant] was convicted.
            By returning a guilty verdict on this count, while
            rendering not guilty verdicts on others, and after
            being instructed on what it means to act intentionally
            or knowingly, the jury made both credibility and
            factual determinations showing they believed
            [appellant] knew the gun was in the car.

Trial court opinion, 11/4/19 at unnumbered pages 11-12.

      Accordingly, we find that any error on the part of the trial court in

denying appellant’s motion in limine was harmless, as appellant was not

convicted of any offenses where the character evidence at issue would have

been relevant and admissible. Appellant, therefore, is not entitled to relief.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/09/2020



                                     - 15 -